Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 29 September 2022 has been entered.  Claims 16-27 have been added and Claims 1-15 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every Claim Objection and §112 rejection previously set forth in the Non-Final Office Action mailed 29 March 2022.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that in Goldman “the cart does not include or have "a co-located beacon transmitter"” the Examiner respectfully disagrees. The Claim recites “displaying … a map… showing the location of the user … and … some of said movable items with which beacon transmitters are co-located.” The term co-locate is defined as “share a location or facility with someone or something else.” (Oxford) Goldman discloses that the RFID (beacon transmitters) transmitters share a facility with the carts (moveable items). (¶14-16)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, and 16-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al (US Patent Publication 2014/0343846).
Regarding claim 1, Goldman discloses a method of operating a user device, the method comprising: (abstract)
displaying to a user, on a display of the user device, a list of moveable items, different beacon signals being associated with different items on the list; and displaying to the user a map of a visited site showing the location of the user on the map and the location of at least some of said moveable items with which beacon transmitters are co-located. (¶9, 14, 20-22, 69)

Regarding claim 2, Goldman further discloses monitoring for user selection of a moveable item on the list of moveable items. (¶21)

Regarding claim 3, Goldman further discloses displaying to the user a location of a user selected item on the map; and displaying to the user a path to the user selected item. (¶70)

Regarding claim 4, Goldman further discloses wherein beacon transmitters are co-located with said moveable items. (¶15-16)

Regarding claim 5, Goldman further discloses wherein the moveable items include at least one of costumed characters or vending carts. (¶69)

Regarding claim 6, Goldman further discloses receiving map update information indicating a new location on the map for a moveable item with which a beacon transmitter is co-located. (¶23)

Regarding claim 7, Goldman further discloses wherein multiple instances of a user selected moveable item are located at the visited site; and wherein displaying to the user a path to the user selected item includes displaying to the user a path to a single instance of the user selected item at the visited site. (¶22, 69)

Regarding claim 16, Goldman further discloses operating the user device of a user to receive a map update including updated map content showing the most recent detected locations of items of interest. (¶69)

Regarding claim 17, Goldman further discloses reporting a user selected destination to a server; and receiving from the server a computed path to the user selected destination. (¶70)

Regarding claim 18, Goldman further discloses displaying the user location on the displayed map along with the computed path to the user selected destination. (¶70)

Regarding claim 19, Goldman further discloses updating the displayed map as the user moves toward the destination. (¶69-70)

Regarding claim 20, Goldman further discloses updating the displayed map as the location of the destination changes. (¶69-70)

Regarding claim 21, Goldman further discloses wherein said user device is a cell phone, said cell phone being a different device which is separate from items on said list of moveable items. (¶79)

Claim Rejections - 35 USC § 103
Claims 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims above, and further in view of Baughman et al (US Patent Publication 2016/0370198).
Regarding claim 8, Baughman teaches wherein which single instance of the user selected item is displayed on said map is based on a number of visitors headed in the direction of one or more instances of the user selected item. (¶55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Goldman with wherein which single instance of the user selected item is displayed on said map is based on a number of visitors headed in the direction of one or more instances of the user selected item as taught by Baughman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Goldman further discloses providing the user the opportunity to obtain content corresponding to the user selected item when the user is within beacon transmission range of a beacon associated with the user selected item. (¶15-16)

Regarding claim 11, Goldman further discloses updating a registry device with information indicating collectable content collected by the user device while in the presence of one or more beacon signals transmitted by an item or items corresponding to the collected content. (¶107)

Regarding claim 12, Goldman further discloses wherein said visited site is a theme park. (¶68)

Claims 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims above as evidenced by Costumed Performer article.

Regarding claim 13, Goldman discloses content is downloadable collectable content. (¶107)

Goldman appears to be silent as to wherein the moveable item is a costumed character.
Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Regarding claim 14, Goldman discloses content is a downloadable video corresponding to the user selection. (¶183)

Goldman appears to be silent as to wherein the moveable item is a costumed character.

Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Regarding claim 15, Goldman appears to be silent as to wherein the moveable item is a costumed character.

Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669